DETAILED ACTION

Supplemental Notice of Allowability
This action is a supplemental action created to correct/update an erroneously acknowledged claim for foreign priority in the Office Action dated 05 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 23 December 2021. Claims 1 and 3 - 12 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Lai (Reg. No. 65,208) on 25 March 2022.

The application has been amended as follows: 

-	In Claim 1 Lines 7 - 9 change “separate each region in which an object exists from the image, separate the object existing in the each separated region using predefined learning data” to --separate each region in which an object exists from the image

-	In Claim 1 Lines 13 - 15 change “recognize a pose of the occupant based on the object corresponding to the occupant, based on an overlapped region for a first object” to --recognize a pose of the occupant based on [[the]] a first object corresponding to the occupant, based on an overlapped region for [[a]] the first object--.

-	In Claim 5 Lines 1 - 2 change “wherein based on the object being a Chair” to --wherein based on [[the]] an object being a Chair--.

-	In Claim 5 Line 4 change “a volume of the occupant in the CRS” to --a volume of [[the]] an occupant in the CRS--.

-	In Claim 9 Lines 4 - 5 change “based on the inclination being greater than a preset second threshold,” to --based on the inclination being greater than [[a]] the preset second threshold,--.

-	In Claim 11 Lines 2 - 3 change “at least one of an on/off state of an airbag, a display, or an audio based on” to --at least one of an on/off state of an airbag, a display, or [[an]] audio based on--.

-	In Claim 12 Lines 4 - 5 change “separating each region in which an object exists from the image; separating the object existing in each separated region using predefined learning data” to --separating each region in which an object exists from the image

-	In Claim 12 Lines 8 - 10 change “recognizing a pose of the occupant based on the object corresponding to the occupant; based on an overlapped region for a first object” to --recognizing a pose of the occupant based on [[the]] a first object corresponding to the occupant; based on an overlapped region for [[a]] the first object--.

-	In Claim 12 Line 11 change “larger than a preset first threshold, detect an inclination” to --larger than a preset first threshold, detecting an inclination--.

Allowable Subject Matter
Claims 1 and 3 - 12 (now renumbered 1 - 11) are allowed.
The Examiner directs the Applicant’s attention to section 12 of the Office Action mailed 05 April 2022 for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667